[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Application of review of the sentence imposed by the
CT Page 4864-t  Superior Court, Judicial District of Hartford.
 Docket No. CR93-4492500 John Watson Defense Counsel, for Petitioner.
 Victor Carlucci Assistant State's Attorney, for the State.
Sentence Affirmed.
 BY THE DIVISION:
The petitioner was found guilty by a jury on one count of risk of injury to a child, sexual assault first degree and sexual assault in the second degree. The petitioner received a twenty year Sentence suspended after fifteen years on the risk of injury and ten years to serve on each count of sexual assault. The total effective sentences was twenty years suspended after serving fifteen years in prison.
The factual basis for these convictions was based on the testimony of the fifteen years old victim. That testimony led the jury to conclude that on November 19, 1993, the petitioner was at his girlfriend's apartment. On that occasion the petitioner entered a bedroom where the victim was sleeping. The victim awoke when the petitioner began kissing her. As the victim protested, the petitioner covered her mount with his hands and pinned down her arms with his elbows. He then engaged in sexual intercourse with her.
When the trial judge imposed the sentence he noted the positive points that had been raised by the petitioner's attorney and indicated he was giving the petitioner some credit for those facts. Despite that the sentencing judge felt that the serious nature of the offense, the defendant's prison record and the age of the victim required him to impose the sentence we now review.
The Sentence Review Division has carefully considered all the relevant facts in this case. The sexual assault of a fifteen year old victim is the type of offense for which the public rightfully expects the perpetrator to be incarcerated for a significant time that so that other teenagers will not suffer the same fate as the victim in this case. The CT Page 4864-u sentence given reflects that expectation. The sentence is not inappropriate or disappropriate.
The sentence is AFFIRMED.
  ___________________, J. O'KEEFE
  ___________________, J. KLACZAK
  ___________________, J. IANNOTTI
O'Keefe, Klaczak and Iannotti, J.'s participated in this decision.